Upon consideration of the petition filed on the 8th day of May 2007 by Respondent (Father) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."
Upon consideration of the petition filed by Respondent (Father) on the 8th day of May 2007 in this matter for a writ of certiorari to review the decision of the North Carolina *508Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."